By the Court,

Nelson, Ch. J.
The contract is illegal and void within established principles; as resulting in a combination to prevent competition at an auction sale, and thus sacrifice the property of the debtor to the prejudice of himself and his other creditors. It is against good morals and sound policy, and can not receive the sanction of a court of justice. The fact that the debtor in this case assented to the agreement does not meet or avoid the evil. The other creditor or creditors, generally, are interested in the question. (Jones v. Caswell, 3 Johns. Cas., 29; Thompson v. Davies, 13 Johns., 112.)
Judgment for the defendant on demurrer.